ACCEPTED
                                                                                                03-15-00516-CV
                                                                                                        7349600
                                                                                     THIRD COURT OF APPEALS
                                                                                                AUSTIN, TEXAS
                                                                                         10/13/2015 12:35:31 PM
                                                                                              JEFFREY D. KYLE
                                                                                                         CLERK
                           No. 03-15-00516-CV
__________________________________________________________________
                          In the Court of Appeals                 FILED IN
                                                           3rd COURT OF APPEALS
                       For the Third Judicial District         AUSTIN, TEXAS
                               Austin, Texas              10/13/2015 12:35:31 PM
__________________________________________________________________
                                                             JEFFREY D. KYLE
                                                                   Clerk
                     CANTU ENTERPRISES, LLC
                                 Appellant,
                                     v.
  GLENN HEGAR, COMPTROLLER OF PUBLIC ACCOUNTS OF THE
STATE OF TEXAS, AND KEN PAXTON, ATTORNEY GENERAL OF THE
                           STATE OF TEXAS
                                 Appellees.
__________________________________________________________________
       On Appeal From The 353rd District Court, Travis County, Texas
                Trial Court Cause No. D-1-GN-13-004369


          DEFENDANTS’ NOTICE OF SUBSTITUTION OF COUNSEL
             AND DESIGNATION OF ATTORNEY-IN-CHARGE

TO THE HONORABLE JUDGE OF THE COURT:

         1.       COMES NOW, Defendants Glenn Hegar, Comptroller of Public

Accounts and Ken Paxton, Attorney General for the State of Texas, and file this

Notice of Substitution of Counsel and Designation of Attorney-In-Charge.

         2.       Assistant Attorney General, Shannon M. Ryman, whose signature and

bar number appear below, is replacing former Assistant Attorney General Anthony

Bolson as counsel for the Defendants in this matter.

         3.       Ms. Shannon M. Ryman is designated as lead attorney and is

responsible for the suit, now appointed as the attorney to receive all communications

for Defendants from the Court and all parties.

Defendants’ Notice of Substitution of Counsel & Designation of Attorney-In-Charge   Page 1 of 3
         4.       Notice of this designation has been provided to all parties of record, as

required by Texas Rule of Civil Procedure 21a.

                                             Respectfully submitted,

                                             KEN PAXTON
                                             Attorney General

                                             CHARLES E. ROY
                                             First Assistant Attorney General

                                             JAMES E. DAVIS
                                             Deputy Attorney General for Civil Litigation

                                             ROBERT O’KEEFE
                                             Division Chief, Tax Division

                                             /s/ Shannon M. Ryman
                                             SHANNON M. RYMAN
                                             Attorney-in-Charge
                                             State Bar No. 24089705
                                             Telephone: (512) 475-4866
                                             shannon.ryman@texasattorneygeneral.gov
                                             Tax Division
                                             P.O. Box 12548, MC 029
                                             Austin, Texas 78711-2548
                                             Attorneys for Defendants




Defendants’ Notice of Substitution of Counsel & Designation of Attorney-In-Charge      Page 2 of 3
                                   CERTIFICATE OF SERVICE
         I hereby certify that on this 13th day of October, 2015, a true and correct copy
of the foregoing Defendants’ Notice of Substitution of Counsel and Designation
of Attorney-In-Charge was served on the following attorneys of record as shown
below:
Doug Sigel                                            Via Email: Doug.sigel@ryanlawllp.com
RYAN LAW FIRM LLP
100 Congress Avenue, Suite 950
Austin, Texas 78701


                                             /s/ Shannon M. Ryman
                                             Shannon M. Ryman




Defendants’ Notice of Substitution of Counsel & Designation of Attorney-In-Charge     Page 3 of 3